Exhibit 10.16

 

Notice of Grant of Stock Option   

Eclipsys Corporation

ID: 65-0632092

 

[Name]    Option Number:   

 

[Address]    Plan:    2008 Omnibus Incentive Plan    Employee ID:   

 

Effective                      (the “Issuance Date”), you have been granted a
non-statutory option to buy                      shares of common stock of
Eclipsys Corporation (the “Company”) at an exercise price of              per
share. This option vests and becomes exercisable over a four-year vesting period
as follows: (i) with respect to 25% of the underlying shares on the first
anniversary of the Issuance Date (the “First Vesting Date”); and (ii) with
respect to the remaining 75% of the underlying shares in 36 equal consecutive
monthly installments on the same day (e.g. the 14th day) of each calendar month
following the First Vesting Date as the day of the month on which the Issuance
Date occurs, provided that vesting will not occur if you are not employed with
the Company (as defined in the Plan) on the scheduled vesting date. The option
expires, to the extent not earlier terminated or exercised, on the seventh
anniversary of the Issuance Date or such earlier date as the Plan provides, and
the Company has no obligation to notify you before expiration.

The option is granted under and governed by the terms and conditions of this
notice, the Company’s 2008 Omnibus Incentive Plan (the “Plan”), and any other
applicable written agreement between you and the Company. By your acceptance of
this option, and also by its exercise, you agree to such terms and conditions
and confirm that your receipt and exercise of this option is voluntary.

Except as otherwise provided in the Plan or a separate written agreement between
you and the Company signed by an executive officer of the Company, (i) no
vesting will occur before the First Vesting Date, vesting of the option will
occur only on scheduled vesting dates, without any ratable vesting for periods
of time between vesting dates, and any termination of your employment for any
reason or no reason (unless you are then or are becoming a member of the Board
of Directors of the Company) will result in cessation of vesting and lapse of
the option to the extent not yet vested at the time of termination;
(ii) following any termination of your employment, you will have until the
earlier of the expiration of the option or the close of business on the first
anniversary of the date of termination of your employment to exercise the
option, to the extent vested at the time of or as a result of termination of
your employment; and (iii) notwithstanding the foregoing, vesting will be
suspended during the portion of any leave of absence (LOA) you have in excess of
180 days, and if you return to work following such a LOA, any scheduled vesting
dates that passed during the suspension of vesting will be added to the end of
the original vesting schedule, with vesting on each such additional vesting date
in the amount of shares not vested on the corresponding vesting date during the
period of the suspension, contingent upon your continued employment.

As a condition to vesting and exercise of this option, you must enter into the
Eclipsys Proprietary Interest Protection Agreement, in the standard form
generally used for all new employees who live in your state of residence. If you
breach in any material respect the Proprietary Interest Protection Agreement
between you and the Company, or any other contract between you and the Company,
or your common law duty of confidentiality or trade secret protection, and you
fail to cure that breach in full within ten days of notice and demand for cure
by the Company, then such breach shall entitle the Company, in its discretion
and in addition to any other legal or equitable remedies available to it, to do
any or all of the following: (1) cancel and terminate as of the date of such
breach any unvested and/or unexercised portion of this stock option; (2) require
you to disgorge to the Company the net income you earned from any shares
received by you upon exercise of this option that you transferred at any time
from 12 months before such breach until 30 days after the Company learned of
such breach, and for this purpose net income means the sales price less the
exercise price less applicable income taxes you paid in connection with such
shares; (3) require you to tender back to the Company any share of Company stock
you own that you acquired upon the exercise of this stock option at a price
equal to the exercise price you paid for such share; and/or (4) obtain
injunctive relief or other similar remedy in any court with appropriate
jurisdiction in order to specifically enforce the provisions hereof. The Company
may suspend any exercise of this option pending cure of any such breach.

Unless otherwise permitted by the Company’s Board of Directors, you must pay the
exercise price and meet any tax obligations in cash.

The Prospectus for the Plan, the Plan document, the Company’s Annual Report on
Form 10-K, and other filings made by the Company with the Securities and
Exchange Commission are available for your review on the Company’s internal
employee web site. You may also obtain paper copies of these documents upon
request to the Company’s HR department.

No representations or promises are made regarding the duration of your
employment or service, vesting of the option, the value of the Company’s stock
or this option, or the Company’s prospects. The Company provides no advice
regarding tax consequences or your handling of this option; you agree to rely
only upon your own personal advisors.

 

ECLIPSYS CORPORATION By:  

 

Name:   Title:  